The record of defendant’s plea allocution clearly establishes that he pleaded guilty knowingly, intelligently and voluntarily (see People v Toxey, 86 NY2d 725). Defendant repudiated a letter he had sent to the court proclaiming his innocence and “unreservedly” admitted his guilt. We find no support for defendant’s argument that he did not understand that he was forfeiting a possible agency defense, and in any event there was no factual basis for such a defense. Defendant’s CPL 440.10 motion did not warrant a hearing since the court had sufficient facts before it to make an informed decision on the merits (see People v Satterfield, 66 NY2d 796). Concur — Williams, P.J., Tom, Rosenberger and Friedman, JJ.